DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “chocolate cream having a viscosity of 200 cps to 350 cps at a temperature of 40.degree” Viscosity measurement of is unclear as recited because claim does not recite whether it is apparent or Casson viscosity and also if it is apparent viscosity then it is not clear at what shear rate is the viscosity measured. Clarification and or correction is required. For the purpose of this office action either apparent or Casson viscosity in prior art will be considered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 3, 5, 7-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter et al., (US 3171367), hereinafter Carter, in view of Parekh et al. (US 5463878), hereinafter Parekh , Vos et al.  (US 5102672), hereinafter Vos, Leas (US 2004/0180120A1), hereinafter Leas and Wolever et al (US 20050202133A1), hereinafter Wolever.

Regarding claim 1, Carter teaches a method for obtaining an ice cream cone (see Column 1, lines 11-17 and Column 3, lines 42-60), comprising: 
placing a cone-shaped wafer in a mould adapted to the shape of the wafer (Column 3, lines 46-47 where pastry cone 31 is taught), 
Regarding the limitation of giving rise to an ice cream cone in which the chocolate is distributed over the inner surface and upper edge of the wafer, isolating said wafer from the ice cream”, Carter teaches a quantity of coating is dispensed , such as chocolate coating into the cone 31 by means of a dispenser 15, (column 3 lines 49-53) and also teaches that “pastry cone is protected by the interior chocolate coating” in column 4, line18-19 and fig also teaches “By depositing the coating material on the interior of the cones while they are on the filling, machine and immediately before the ice cream is deposited therein, the ice cream chills and hardens the coating immediately” (column 2, lines 2-6, emphasis added) and  that “A complete coating of chocolate may be provided. for the ice cream by adding additional chocolate 39 to an ice cream cone in which the chocolate is distributed homogeneously over the inner surface and upper edge of the wafer, isolating said wafer from the ice cream  as is instantly claimed.

Regarding the chocolate in liquid form at a temperature between 25°C. and 37°C as claimed Carter teaches injecting through a nozzle into the wafer with an amount of (Carter in Column 3, lines 49-53 teaches spraying of chocolate coating into the cone 31 by means of a dispenser 15 is taught and Column 4, lines 2-4 teach that the coating material is supplied at a temperature in the range of about 90-100°F for good results , i.e., about 32-37 °C, which falls in applicant’s claimed range for coating temperature).


Carter teaches depositing the coating material  on the interior of the cones before adding iced confection (See Figures4-5 and 10-11  and Column 2, lines 2-6) and also teaches an amount of ice cream at a temperature between -4°C. and -8°C Carter in Column 3, lines 54-56 teaches depositing a volume of chilled fluid ice-cream 33 into the cone 31 and in Column 4, lines 1-2 Carter teaches ice-cream is at a temperature of 15-25°F for good results, i.e., about -3 to -9°C, which falls in applicant’s claimed range for ice-cream temperature), however, Carter does not teach that the ice cream deposition pressure between 2 and 6 bar, however, ice-cream deposition pressure in an edible or non-edible container was known to vary based at least on the composition of frozen confection and also on the softness or hardness of the frozen confection desired, as taught by Parekh. Parekh teaches Typically, deposition of soft frozen confection falls between about 0-20°F (-6 to -17°C) for soft frozen confections such as ice creams and yogurts (which includes temperatures falling in Carter’s as well as applicant’s temperature range of -4°C. and -8°C), but the range may differ with respect to different types of products.  For example, temperatures suitable for the dispensing of products with relatively high fat contents, such as ice creams, are lower than those appropriate for low-fat products, such as dietetic yogurts and the like (Column 1, lines 25-35). Parekh also teaches that extrusion of soft serve product the pneumatically actuated system 200 which is operable to supply gas/ compressed air under pressure of about 100 psi, i.e., 6.89 bar (Column 14, lines 55-56) and extrusion of from a supply of air under pressure, for example, as low as 40psi, i.e., 2.5 bar (Column 14, line 30). Thus, ice cream deposition temperatures and pressured were known in the art at the time of the effective filing date of the invention by  Parekh. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to deposit ice cream at a temperature between -4°C. and -8°C (as taught by Carter as well as Parekh) with a nozzle exerting pressure between 2 and 6 bar. The ordinary artisan would have been motivated to modify deposit ice cream at a temperature between -4°C. and -8°C with a nozzle exerting pressure between 2 and 6 bar at least for the purpose of providing a frozen confection product wherein the frozen confection is maintained 


Carter teaches depositing the coating material  on the interior of the cones before adding iced confection (See Figures4-5 and 10-11  and Column 2, lines 2-6) and also teaches an amount of ice cream at a temperature between -4°C. and -8°C Carter in Column 3, lines 54-56 teaches depositing a volume of chilled fluid ice-cream 33 into the cone 31 and in Column 4, lines 1-2 Carter teaches ice-cream is at a temperature of 15-25°F for good results, i.e., about -3 to -9°C, which falls in applicant’s claimed range for ice-cream temperature). Carter in view of Parekh teach that the ice cream deposition pressure between 2 and 6 bar. However, Carter and Parekh do not teach making the chocolate dosaged in the preceding step move upwardly and expand over the inner area of the wafer, such that the method step the chocolate is distributed homogeneously over the inner surface and upper edge of the wafer/ cone.
However, making the chocolate dosaged in the preceding step move upwardly and expand over the inner area of the wafer by cold stamping or inserting a cold material/counter mold under pressure after dosing predetermined amount of molten chocolate in a mold cavity such that the cold material/counter mold results was known and taught in the art at the time of the effective filing date of the invention by Vos and Leas. Vos teaches the method of making chocolate coated cones wherein the “forming an interior chocolate coating, liquid chocolate from a double-boiler is placed into the interior of the cone, in just the right, measured amount for that size of cone, so that when the final solid coating is formed, it will be evenly distributed over the cone interior. the cone is then placed onto the cold mold, and centered thereon by the upper end portion of the mold, and also partially retained thereby.  The cone is pushed up the mold by one's hand until the top larger-portion thereof reaches the sloped upper end portion of the cone.  The cone is allowed to remain there for a short while, while the cold mold-surface solidifies the liquid chocolate, to thereby form the interior layer of chocolate.” (see Column 2, lines 19-34 and Figure 1 of Vos), where the pressure is applied to the liquid coating to fill the gap between the pastry cone and the cold male mold. Vos is silent regarding the measure of pressure applied.
Leas teaches a similar process where chocolate shells are made and utilized for making a composite  frozen confection comprising a shell made of fat based composition (Para 7), where liquid fat based composition, such as chocolate coating (para 18) is added to a shaped sleeve or container, followed by applying a cold counter mold also described as a male die of complementary shape to form a shell of even thickness (Para 12 and 29-30) is applied under pressure of 50-150 psi (3.45-10.3 bar) and held in position for time sufficient to harden the chocolate into shape, which includes the claimed range for pressure for depositing ice-cream. Both method steps of cold counter mold achieves uniformly thick 
Thus, at the time of the effective filing date of the invention it was known that 
method of making composite iced confectioneries by depositing the coating material, i.e., chocolate, on the interior of the edible cones before adding iced confection (See Figures4-5 and 10-11  and Column 2, lines 2-6, Carter)
step of utilizing chocolate in liquid form at a temperature between 25°C. and 37°C in the wafer (Carter in Column 3, lines 49-53 teaches spraying of chocolate coating into the cone 31 by means of a dispenser 15 is taught and Column 4, lines 2-4 teach that the coating material is supplied at a temperature in the range of about 90-100°F for good results , i.e., about 32-37 °C, Carter);  
temperature of ice-cream/ frozen confection at 15-25°F for good results, i.e., about -3 to -9°C, which includes claimed temperature range of -4°C. to -8°C (Carter in Column 3, lines 54-56 and Column 4, lines 1-2);
chocolate or other coating is deposited immediately before the ice cream is deposited therein, the ice cream chills and hardens the coating immediately” (column 2, lines 2-6, emphasis added);

deposition pressure of ice cream between 2 and 6 bar (Parekh, Column 14, lines 30 and 55-56);
making the chocolate dosaged in the preceding step move upwardly and expand over the inner area of the wafer (Vos  Column 2, lines 19-34 and Figure 1 of Vos) and a shell made of fat based composition, such as chocolate is made to conform to a desired cone shape by applying a cold counter mold also described as a male die of complementary shape to form a shell of even thickness (Para 7, 18, 12 and 29-30) by pressure application of 50-150 psi (3.45-10.3 bar); 
filling ice cream in the chocolate coated confectionery cone (Carter, Vos and Leas)

Thus, at the time of the effective filing date of the invention  one of ordinary skill had the knowledge that chocolate or other coating is deposited immediately before the ice cream is deposited therein, then the cold temperature of ice cream chills and hardens the coating immediately (column 2, lines 2-6, emphasis added). It was also known that the temperature of the mold as taught by Vos and Leas and pressure as taught by Leas  is similar to the temperature and pressure at which ice cream is deposited in a cone ( as taught by Carter, Parekh). Therefore, it would have been reasonable expectation by one of ordinary skill in the art at the time of the effective filing date of the invention that any food safe object or material deposited under similar pressure and temperature conditions as recited in claim 1 (as also taught by Vos and Leas) would result in desired effect of moving the deposited chocolate from the preceding step to move upwardly and expand over the inner area of the wafer or take the shape of the mold while achieving a uniformly thick chocolate distribution over the inner surface and upper edge of the wafer/cone.




Carter teaches a method for obtaining an ice cream cone with chocolate coating placed before filling with ice cream, where coating chocolate and ice cream are deposited in the temperature range as claimed (see Column 4, lines 1-2 and 2-4 as addressed above). Carter however is silent regarding the specific amount of chocolate coating as “between 8 and 20 grams of chocolate” and also regarding the specific amount of ice-cream as between 15 and 40 grams of ice cream”. However, composite ice-cream products comprising a cone with chocolate coating and a quantity of ice cream were known to be made in a variety of sizes, shapes at the time of the effective filing date of the invention. It was also known in the art at the time of the effective filing date of the invention to vary the amount of coating material added to the edible cone/ container based at least on the factors like the thickness of coating desired, size of the edible cone/container. Similarly, it was also known in the art at the time of the effective filing date of the invention to vary the amount of ice cream/ frozen confection material added to the edible cone/ container based at least on the factors like the size of the edible cone/container and whether the ice-cream/ frozen confection is filled to a level below the top edge, at the same level as the top edge or above the top edge of the edible cone/ container. 
Regarding claim 1 that require a specific amount of chocolate coating as “between 8 and 20 grams of chocolate” and also regarding the specific amount of ice-cream as between 15 and 40 grams of ice cream”,  and applicant is referred to prior art to Wolever where chocolate layer is formed inside a wafer cone or packaging sleeve (Para 40), where the coating amount added to a cone varies based on the size of cone from mini cone of 30 ml having from 6-15 grams of coating and for larger cone of 120 ml having from 14-22 grams of coating, with specific example of 7 grams of chocolate coating for small or mini cone (Para 51 and Example 6, para 98). Regarding the amount of ice-cream, Wolever teaches adding 14 grams of ice-cream for a mini cone (Example 6, para 98, para 51 which teaches the volume of the cone is 30 ml). Para 98 Example 6 of Wolever further teaches that the “the top of the ice cream cone may be decorated with more ice cream and/or sauce and/or sprinkles”, and Wolever further teaches that cones can be partially, completely or overfilled (Para 61), i.e., the amount of ice cream in a mini cone after ice cream topping to fall in the range as claimed. Further, as per para 51 of Wolever the large cone 

Regarding claim 3 Carter teaches a  method according to claim 1, further comprising adding at least one food additive in the upper part of the ice cream cone (Column 4, lines 41-45 where toppings added to the product are taught).

Regarding claim 5 Carter teaches a  method according to claim 3, wherein the food additive is selected from the group consisting of dried fruits and nuts, pralines, cereals, syrups and chocolates, or chocolate substitutes (Column 4, lines 41-45 where toppings added to the product including syrups and and crushed nuts are taught ). 

Regarding claim 7 Carter teaches a  method according to claim 1, further comprising placing a paper wrapper in the mould before placing the wafer in the mould (Column 3, lines 42-47 where Carter refers to “FIGS, 4 to 9 which diagrammatically illustrates a series of steps in the manufacture of a form of confectionery product, a receptacle, such as a conical jacket 30 of paper or other suitable material into which there is placed an empty pastry cone 31 is disposed”, i.e., placing a paper wrapper in the mould before placing the wafer in the mould is taught by Carter). 

Regarding claim 8 Carter teaches a  method according to claim 7, further comprising placing a lid on the ice cream cone which fits with the upper edge of the paper wrapper (Column 4, lines 5-6 and 26-27 where 
lid 34/38 is taught) as being applied/ placed to the upper open end of the paper jacket/wrapper.

Regarding claim 9, Carter as applied to claim 1 above teaches ice cream cone obtained by the method described in claim 1, wherein the chocolate is distributed homogeneously over the inner surface and upper edge of the wafer, isolating said wafer from the ice cream, by “spraying of chocolate coating into the cone 31 by means of a dispenser 15”, as taught by Carter in column 3 lines 49-53 and also teaches 

Regarding claim 12 Carter teaches ice cream cone according to claim 9, further comprising adding at least one food additive in the upper part of the ice cream cone (Column 4, lines 41-45 where toppings added to the product are taught).

Claims 2, 11, 14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever as applied to claims 1-3, 5, 7-9 and 12 above further as evidenced by NPL to Marshall et al “Ice cream” (Page 256), hereinafter Marshall and Coronetto Icecreampark.com (dated February 20-2015 obtained from http://www.icecreampark.com/cornetto-ice-cream.htm), hereinafter Coronetto.

Regarding the limitation of claim 2 which further requires injecting between 10 and 35 grams of ice cream at a temperature between -4.degree.  C. and -8.degree.  C., in the upper part of the ice cream cone, forming an ice cream crown that reaches a minimum height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone, Carter teaches the ice cream depositing temperature of 15-25°F for good results, i.e., about -3 to -9°C, which includes claimed temperature range of -4°C. to -8°C (Carter in Column 3, lines 54-56 and Column 4, lines 1-2). Carter is silent regarding the overfilling the cone to create an ice-cream crown, however, method step of adjusting the height of frozen confection extending beyond the open top of the shell to be provided as an exposed mass for easy consumption or confectionery filling on top of a ball-top cone usually extending above the upper rim of the cone as taught by Wolever (see para 11, and 37), i.e., forming an ice cream crown in the upper part of the ice cream cone was known in the art as taught by Wolever. Further, regarding the specific size of  frozen confection crown of “height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone” was known to be varied based at least on factors like the size of cone, shape of cone , the consumer preference to name a few. For example, the over-fill/ crown size of frozen confections was known to vary in size and design is evidenced by Coronetto where the pictures of Coronetto show variation in size, and design of frozen confection in a filled cone crow is clearly seen. Similarly, page 256 of Marshall figure 14.4 shows cups containing cones with crowns having a height that is greater than the 

Claim 11 depends from claim 9 and recites the same limitation of an ice cream crown, wherein said ice cream crown reaches a minimum height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the wafer. This limitation has already been addressed in claim 2, hence the same rejection applies. 

Claim 14 depends from claim 2 and recites the same limitation as claim 12 of further comprising adding at least one food additive in the upper part of the ice cream cone, which is taught by Carter (Column 4, lines 41-45 where toppings added to the product are taught). This limitation has already been addressed in claim 12, hence the same rejection applies. 

Regarding claim 16 Carter teaches a  method according to claim 2, further comprising placing a paper wrapper in the mould before placing the wafer in the mould (Column 3, lines 42-47 where Carter refers to “FIGS, 4 to 9 which diagrammatically illustrates a series of steps in the manufacture of a form of confectionery product, a receptacle, such as a conical jacket 30 of paper or other suitable material into which there is placed an empty pastry cone 31 is disposed”, i.e., placing a paper wrapper in the mould before placing the wafer in the mould is taught by Carter). 

Regarding claim 17 Carter teaches a  method according to claim 16, further comprising placing a lid on the ice cream cone which fits with the upper edge of the paper wrapper (Column 4, lines 5-6 and 26-27 where lids 34 or 38 are taught) as being applied/ placed to the upper open end of the paper jacket/wrapper.

Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever as applied to claims 1-3, 5, 7-9 and 12 above further in view of Rasmussen (US 20060215485 A1), hereinafter Rasmussen.

Regarding claim 4, Carter teaches the invention as per claim 1, where chocolate coating and ice cream filling is taught (see column 2-4 as cited above). Carter further teaches “various toppipgs may be added to, either form of the product, such as various syrups, crushed nuts, shredded coconut, etc. Also, ices, in conjunction with ice cream, the ice cream being referred to in the description above and the clairns hereinafter for illustrative purposes only and not for purposes of limitation.” Thus, inclusion of food additives and combinations in a filled cone was taught by Carter. Carter is silent regarding food additive being “homogeneously distributed” in the ice-cream or frozen confection. However, frozen confections containing uniform distribution of the solid ingredients was known in the art at the time of effective filing date of the invention as taught by Rasmussen (see abstract, para 2, 3 and 9), which teaches the method step food additive being “homogeneously distributed” in the frozen confection was known in the art as taught by Rasmussen. Therefore, based on the teaching of Rasmussen, it would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention to create a uniform or homogenous distribution of additives in the ice cream confection, based at least on the desire to provide a uniformity of flavor, texture, color etc., i.e., a uniform organoleptic experience for the consumer throughout the ice-confection portion.

Claim 13 depends from claim 9 and recites the same limitation of an ice cream portion, wherein said ice cream further comprising a food additive which is homogeneously included in the ice cream. This limitation has already been addressed in claim 4, hence the same rejection applies. 

Claims 6, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever as applied to claims 1-3, 5, 7-9 and 12 above further in view of Tresser (US 4396633), hereinafter Tresser and  NPL to Marshall et al “Ice cream” (Page 240, 256), hereinafter Marshall 

Regarding claim 6, Carter as applied above teaches a method according to claim 1, wherein an amount of ice cream at a temperature between claimed range of -4°C. and -9°C Carter in Column 3, lines 54-56 teaches depositing a volume of chilled fluid ice-cream 33 into the cone 31 and in Column 4, lines 1-2 Carter teaches ice-cream is at a temperature of 15-25°F for good results, i.e., about -3 to -9°C, which falls in applicant’s claimed range for ice-cream temperature), followed by storing it in a chilling room to harden. However, Carter is silent regarding subjecting the ice cream cone to temperatures between -20°C. and -30°C. for a period of 1 to 3 months. Tresser teaches subjecting the ice cream cone to temperatures at -26° C for the purpose that iced confection retains crispness for some months in frozen storage (Column 6, lines 42-48), which falls in the claimed range of temperatures between -20°C. and -30°C. for the purpose that iced confection retains crispness for some months in frozen storage. Further maintaining the temperature of storage to be under -20°C was well-known in the art at the time of the invention, as taught by Marshall (Page 240, last para, above references), where maintaining storage temperature of under -20°C is taught at least for the purpose of prevention of premature bleeding or melting of sugary components in frozen confections. Thus, based on the teaching of Tresser and Marshall, it would have 

Claim 15 depends from claim 2 and recites the further comprising subjecting the ice cream cone to temperatures between -20.degree.  C. and -30.degree.  C. for a period of 1 to 3 months. This limitation has already been addressed in claim 6, hence the same rejection applies. 


Claims 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever as applied to claims 1-3, 5, 7-9 and 12 above further in view of Tresser (US 4396633), hereinafter Tresser and Speakman et al (US 4789552), hereinafter Speakman.

Regarding claim 10, Carter teaches a method for obtaining an ice cream cone (see Column 1, lines 11-17 and Column 3, lines 42-60), comprising a cone-shaped wafer (Column 3, lines 46-47 where pastry cone 31 is taught) with chocolate coating into the cone 31 by means of a dispenser 15, (column 3 lines 49-53).
Carter is silent regarding the specific amount of coating /chocolate  to be “between 8 and 20 grams of chocolate”as well as of ice cream as between 15 and 40 grams of ice cream”. Caretr is also silent regarding the density of ice cream and viscosity of chaocolate as claimed. 

Regarding the specific amount of chocolate and ice cream, wherein chocolate coating as “between 8 and 20 grams of chocolate” and also regarding the specific amount of ice-cream “as between 15 and 40 grams of ice cream”,  and applicant is referred to prior art to Wolever where chocolate layer is formed inside a wafer cone or packaging sleeve (Para 40), where the coating amount added to a cone varies based on the size of cone from mini cone of 30 ml having from 6-15 grams of coating and for larger cone of 120 ml having from 14-22 grams of coating, with specific example of 7 grams of chocolate coating for small or mini cone (Para 51 and Example 6, para 98). Regarding the amount of ice-cream, Wolever teaches adding 14 grams of ice-cream for a mini cone (Example 6, para 98, para 51 which teaches the volume of the cone is 30 ml). Para 98 Example 6 of Wolever further teaches that the “the top of the ice cream cone may be decorated with more ice cream and/or sauce and/or sprinkles”, and Wolever further teaches that cones can be partially, completely or overfilled (Para 61), i.e., the amount of ice cream in a mini cone after ice cream topping to fall in the range as claimed. Further, as per para 51 of Wolever the large cone has volume  of 120 ml which is 4 times the volume of mini cone, therefore it follows that the 

Carter is silent regarding the viscosity of chocolate or coating material “chocolate cream having a viscosity of 200 cps to 350 cps at a temperature of 40.degree”, Carter teaches chocolate in liquified form , i.e., chocolate cream but does not measure viscosity. Viscosity is the mesureof thickness or fluid / semifluid consistency that determines the flow characteristics of a composition at a given temperature. At the time of the effective filing date of the invention chocolate and other coating compositions utilized to make composite iced confections were known to have viscosity in the range as claimed as is taught by Tresser of prior record. Tresser teaches measurement of apparent viscosity and Casson plastic viscosity where the apparent viscosity is measures at 40°C and a shear rate of 100 per second,  where the apparent viscosity of coating is greater than equal to 2 poise and preferably 2-3.6 poise, which converts to greater than equal to 200 centipoise to 360 centipoise. Similarly Casson viscosity of at least 1.2 poise and preferably from 1.4 to 3.4 poise, converts to greater than equal to 120 centipoise to 340 centipoise. (see Column 2, lines 26-30 for values and Column 5, lines 12017 for how to interpret the values). The viscosity values for coating as taught by Tresser are substantially the same as the range of 200-350 cps as claimed. Thus, at the time of the effective filing date of the invention chocolate and other coating compositions that are suitable for coating ice confections or utilized to make composite iced confections were known to have viscosity in the range as claimed as is taught (Tresser, column 2, lines 26-30), i.e., the thickness or flowability of coating confections in the range as claimed was known. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include a chocolate or other coating composition that has viscosity in the desired range claimed range of 200 to 350 centipoise (cps) at 40°C as is also taught by Tresser (column 2, lines 26-30). The ordinary artisan would have been motivated to modify Carter and utilize a coating having desired thickness and flow characteristics  at least to achieve an efficient and uniform coating of the edible cone. 
Carter is also silent about the density of ice cream. Tresser teaches of iced confection having typical overrun of 110% (Column 11, lines 26-50), but does not describe it in terms of density (See . 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever, Tresser and Speakman as applied to claim 10 above further in view of Marshall et al “Ice cream” (Page 240, 256), hereinafter Marshall and Coronetto Icecreampark.com (dated February 20-2015 obtained from http://www.icecreampark.com/cornetto-ice-cream.htm), hereinafter Coronetto.

Claim 18 depends from claim 10 and recites the same limitation of an ice cream crown, wherein said ice cream crown reaches a minimum height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the wafer. This limitation has already been addressed in claim 2, hence the same rejection applies. 
Regarding the limitation of claim 18 which further requires forming an ice cream crown that reaches a minimum height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone, Carter teaches the ice cream depositing method as claimed. Carter is silent regarding the overfilling the cone to create an ice-cream crown, however, method step of adjusting the height of frozen confection extending beyond the open top of the shell to be provided as an exposed mass for easy consumption or confectionery filling on top of a ball-top cone usually extending above the upper rim of the cone as taught by Wolever (see para 11, and 37), i.e., forming an ice cream crown in the upper part of the ice cream cone was known in the art as taught by Wolever. Further, regarding the specific size of  frozen confection crown of “height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone” was known to be varied based at least on factors like the size of cone, shape of cone , the consumer preference to name a few. For example, the over-fill/ crown size of frozen confections was known to vary in size and design is evidenced by Coronetto where the pictures of coronetto show variation in size, and design of frozen confection in a filled cone crow is clearly seen. Similarly, page 256 of Marshall figure 14.4 shows cups containing cones with crowns having a height that is greater than the height of the cup. Therefore, based on the evidence of Coronetto and Marshall, it would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention to choose a desirable overfill or crown height such as frozen confection crown height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone in the handheld composite confection, based at least on the aesthetic design choice of the manufacturer, the dome shape of the lid  the setting of the filling machine as well as demand and preference of consumer at the time the invention was made.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791